Citation Nr: 0308235	
Decision Date: 05/01/03    Archive Date: 05/15/03	

DOCKET NO.  98-10 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by fatigue, memory loss, 
irritability, and sleep difficulties. 

2.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by hand tremors.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1987 to April 
1991.  Service connection is in effect for Osgood-Schlatter 
disease of the left knee with chondromalacia of the patella, 
rated as 20 percent disabling, and retropatellar pain 
syndrome of the right knee, rated as 10 percent disabling.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of various regional 
offices which denied service connection for the claimed 
disabilities at issue.


FINDING OF FACT

The veteran's military records do not indicate that he was 
ever deployed in the Southwest Asia Theater of Operations 
during the Persian Gulf Conflict.


CONCLUSION OF LAW

There is no entitlement under the law for the claim of 
entitlement to service connection for a disability due to 
undiagnosed illness manifested by fatigue, memory loss, 
irritability, and sleep difficulty, and/or a disability due 
to undiagnosed illness manifested by hand tremors.  
38 U.S.C.A. § 1117 (West Supp. 2002); 38 C.F.R. § 3.317(d) 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans Act," Title I of the "Veterans Benefits Improvements 
Act of 1994," Public Law 103-446.  That statute added a new 
Section 1117 to Title 38 United States Code, authorizing VA 
to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia Theater of 
Operations during the Persian Gulf War, or to a degree of 10 
percent or more within the presumptive period following 
service in the Southwest Asian Theater of Operations during 
the Persian Gulf War.

To implement the Persian Gulf War Veterans Act, VA added a 
regulation, 38 C.F.R. § 3.317.  As originally constituted, 
the regulation established the presumptive period as not 
later than two years after the date in which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  Effective November 9, 2001, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was extended to December 31, 2006.  38 C.F.R. § 
3.317.

In this case, the veteran's DD Form 214 reflects that during 
his 3 years, 5 months, and 27 days of active service, he had 
no foreign service whatsoever.

The veteran's personnel records disclose that in February 
1990 the veteran's principal duty assignment was as a cannon 
crew member with Battery, 3/320 Field Artillery, at Fort 
Campbell, Kentucky.  On November 7, 1990, he became a patient 
with the medical holding company at Fort Campbell, Kentucky.  
He was discharged from active service in April 1991, from 
Fort Campbell.  The personnel records do not disclose that 
the veteran ever left the continental United States during 
his military service.

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of Operations during the Persian Gulf War.  The Southwest 
Asia Theater of Operations include Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the air space above these locations.  
38 C.F.R. § 3.317(d)(1)(2) (2002).

The legislative history of Section 1117 demonstrates an 
intent on the part of Congress to provide compensation for 
Persian Gulf War veterans who suffer from signs and symptoms 
of undiagnosed illnesses, and who may have acquired these 
symptoms as a result of exposure to the complex, biological, 
chemical, physical and psychological environment of the 
Southwest Theater of Operations.  See 60 Fed. Reg. 6660 
(February 3, 1995).

A review of the claims folder shows no documentation 
whatsoever that the veteran ever served in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law and not the evidence is 
dispositive, a claim should be denied with appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994), appeal dismissed, 56 F. 3d 79 (Fed. 
Cir. 1995).  This case turns on the law, which precludes the 
benefits sought by the veteran.  Accordingly, the veteran's 
claims must be denied as lacking legal merit.


ORDER

Entitlement to service connection for a disability due to 
undiagnosed illness manifested by fatigue, memory loss, 
irritability, and sleep difficulties is denied.

Entitlement to service connection for a disability due to 
undiagnosed illness manifested by hand tremors is denied.



                       
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


